Jefferson Bancshares, Inc. 10-Q EXHIBIT 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADDED BY SECTION -OXLEY ACT OF 2002 In connection with the QuarterlyReport of Jefferson Bancshares, Inc. (the “Company”) on Form 10-Q for the quarter ended December 31, 2011as filed with the Securities and Exchange Commission (the “Report”), the undersigned hereby certify, pursuant to 18 U.S.C.§ 1350, as added by § 906 of the Sarbanes-Oxley Act of 2002, that: The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company as of and for the period covered by the Report. February 14, 2012 /s/ Anderson L. Smith Anderson L. Smith President and Chief Executive Officer /s/ Jane P. Hutton February 14, 2012 Jane P. Hutton Chief Financial Officer, Treasurer and Secretary
